     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                                   FOR
 9
                             THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case Number: 2:18-cr-00007-JAM
     THE UNITED STAES OF AMERICA
12                                                    STIPULATION AND ORDER TO
     V.                                               CONTINUE ADMIT/DENY HEARING
13

14
     JOSEPH WOLOSZYN
15

16

17
            Defendant Joseph Woloszyn and plaintiff Unites states of America hereby stipulate as
18
     follows:
19
     1. This matter is currently set for an Admit/Deny hearing on May 18, 2021 at 9:30 am;
20
     2. Defense Counsel needs more time to investigate this mater in order to prepare for the
21
     Admit/Deny hearing;
22
     3. By this stipulation the parties move to continue the hearing to June 29, 2021, at 9:30 am.
23
            US Probation Officer Vladimir Pacjin has been consulted and has no objection to this
24
     continuance
25


                                                     1
 1          IT IS SO STIPULATED

 2

 3
     Dated: May 11, 2021                PHILLIP A. TALBERT
 4
                                        ACTING UNITES STATES ATTORNEY
 5
                                        /s/ Cameron Desmond
 6                                      Cameron Desmond
                                        Assistant US Attorney
 7

 8   Dated: May 11, 2021                /s/ OLAF W. HEDBERG
                                        Olaf W. Hedberg
 9

10

11

12
                                  ORDER
13
     IT IS SO ORDERED.
14

15
      Dated: May 12, 2021          /s/ John A. Mendez
16                                 THE HONORABLE JOHN A. MENDEZ
                                   UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25


                                    2
